Dismissed and Opinion filed December 5, 2002








Dismissed and Opinion filed December 5, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00509-CV
____________
 
CARLOS
BERDEGUEZ, Appellant
 
V.
 
MICHAEL
G. GRAHAM, Appellee
 

 
On Appeal from the 164th District Court
Harris
County, Texas
Trial Court Cause No. 01-05021
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 7, 2002. 
On November 25, 2002, the parties filed a joint motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed December 5, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).